Citation Nr: 1440195	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-19 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In his July 2012 substantive appeal (VA Form 9), the Veteran raised service connection claims for hypertension, anemia, elevated LDL, and kidney disease.  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, this claim must be remanded for further development to make an informed decision, and to afford it every due consideration.

The March 2012 VA examination report and April 2012 addendum are not sufficient to make an informed decision on this claim.  More specifically, the examiner indicated in the report that the Veteran does not have ischemic heart disease (IHD), yet also listed three diagnoses under the section of the report which notes that the clinician is only to provide "diagnoses that pertain to IHD."  (The listed diagnoses are not among those cited in the Disability Benefits Questionnaire (DBQ) or 38 C.F.R. § 3.309(e) (2013) as examples of IHD.)  Given this ambiguity, the case must be returned to the examiner to clarify whether any of the Veteran's current diagnoses may be characterized as IHD.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Resolution of this issue is critical, as the Veteran is presumed to have been exposed to an herbicide agent such as Agent Orange due to his service in Vietnam during the Vietnam Era, and IHD is one of the diseases presumed to be associated with such exposure under VA law.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  

A VA opinion is also required to assess the likelihood that the Veteran's heart disease is related to in-service herbicide exposure.  In addition, an opinion must be obtained to assess the likelihood that the Veteran's heart disease is related to findings in a January 1968 routine chest x-ray, performed during active service, which suggested pathology in the right middle lobe of the heart.  These issues have not been addressed as the VA examination was limited to whether or not the Veteran had IHD.  There is at least an indication that the Veteran's heart disease may be related to the presumed herbicide exposure and/or the findings of the chest x-ray, therefore, an opinion on these issues is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that VA's duty to provide an examination or opinion is triggered when there is an indication that a current disability may be related to a disease, injury, or event in service).

The Veteran should also be provided another opportunity to submit, or request VA to obtain on his behalf, any relevant private or VA treatment records pertaining to his heart disease.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify any relevant treatment records pertaining to his heart disease.  Then, take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently in the file, including all VA treatment records and any private treatment records for which he has furnished the necessary authorization.  If any of these records cannot be obtained, all efforts to obtain them must be documented in the claims file, including any negative responses received, and the Veteran must be notified of this fact, and that he is ultimately responsible for providing the records.

2. Then, return the case to the clinician who examined the Veteran in March 2012 for clarification and further opinion, as discussed below.  The entire claims file and a copy of this REMAND must be made available to the clinician.  The clinician must note in the opinion that the evidence in the claims file has been reviewed.  The Veteran need not be scheduled for another examination unless deemed necessary by the clinician in order to render the opinion.

If the clinician who performed the March 2012 examination is not reasonably available, the clarification and further opinion may be rendered by a different medical professional.

The clinician must render opinions as to the following:
A. Whether or not any of the diagnoses listed in the March 2012 examination report and April 2012 addendum, or elsewhere in the treatment records, may be characterized as ischemic heart disease.
B. Whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that any of the Veteran's currently diagnosed heart disorders, including aortic valve disease with stenosis, had its onset during active service or is related to a disease, injury, or event during service, to include herbicide exposure and/or the findings of the January 1968 chest x-ray, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  The chest x-ray report reflects findings of prominent markings along the right heart border as well as "obliteration of the right heart border, suggesting pathology in the right middle lobe."

The clinician must provide a complete explanation for any opinion provided.  

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If the VA opinion does not adequately respond to the above remand directives, it must be returned to the clinician for corrective action.

4. Finally, after completing any other development that may be warranted, readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



